Citation Nr: 1633242	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral arthritis of the knees.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board granted the Veteran a total disability rating based on individual employability due to a service-connected disability in October 2015.

The Veteran testified before the undersigned in February 2015.


FINDING OF FACT

The evidence of record makes it less likely than not that the Veteran's military service caused his bilateral arthritis of the knees.


CONCLUSION OF LAW

The criteria for service connection for bilateral arthritis of the knees have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.

The Veteran was also provided with a VA examination, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 
A VA compensation examiner diagnosed the Veteran with bilateral arthritis of the knees in January 2016, so the first prong of a service connection claim, namely a current disability, is met.  

As for the second prong, the Veteran was a parachutist in the infantry.  Also, his DD Form 214 shows that he received multiple commendations including the Parachutist Badge and the Vietnam Gallantry Cross.  The conference of these awards makes it likely the Veteran experienced orthopedic trauma during his military service as such is consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  Thus, the second prong of a service connection claim is met.

However, the mere fact that the Veteran experienced orthopedic trauma in service alone is insufficient to establish service connection.  Rather, the trauma must be shown to have been productive of a chronic disability.  Here, the weight of the evidence is against such a finding.

The Veteran testified at a Board hearing that he had experienced several hard landings in service and had experienced some resultant knee pain.  To this end, as a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a chronic knee disability that required radiographic technology to diagnose.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Given the assertion that the Veteran experienced knee trauma in service, the Board remanded his claim for a medical opinion in 2015.  The VA examiner noted in December 2015 that the Veteran's VBMS records had been reviewed, but showed no evidence of a service injury to his knees on active duty.  The examiner noted that the Veteran's entrance exam was notable for "swollen or painful joints," but there was no elaboration by the medical officer on this complaint and a physical examination at that time was normal.  The examiner observed that the Veteran's discharge physical failed to show any evidence of a knee condition or claim for a knee condition.  Additionally, the Veteran has provided no medical records from private providers.  His VA treatment records begin in 2008 and the first plain films of the knees were done in 2009 of the left knee.  These films showed fairly advanced degenerative changes at that time.  Bilateral films done later showed disease in both knees, with the left being worse than the right. Veteran's CPRS records were reviewed.  He first presented in 2008 and medical records show that the Veteran had a history of chronic left knee pain at that time.  No history was offered for source of knee pain in his first visit.

The examiner acknowledged that the Veteran did obtain a parachutist badge while in service, but found that even with the history of Veteran being awarded a parachutist badge, there was insufficient medical evidence to warrant service connection of the Veteran's current bilateral knee condition. 

Firstly, the examiner explained that there was no evidence of a service incurred knee injury or chronic complaints related to Veteran's knees while in service, and the Veteran provided no medical evidence of a knee condition beginning soon after discharge from service.  Instead, the first medical records showing a knee condition came 40 years after the Veteran's discharge from service.  In the examiner's opinion, this lapse in time, along with the Veteran's age when diagnosis was first documented, made his knee condition more likely to be related to either age or an injury incurred after service.

This opinion was provided by a medical professional who was fully apprised of the Veteran's medical history and contentions and the opinion was fully supported by an extensive rationale.  It is therefore found to be highly probative and entitled to great weight.

The Board acknowledges that lay testimony may in certain instances be used to show continuity of symptomatology used to support a later diagnosis.  However, here, while the Veteran currently asserts that he experienced bilateral knee pain from service to the present, the fact remains that he specifically denied any knee pain on his medical history survey completed in conjunction with his separation physical.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  There is also no record of him seeking any treatment for his knees for a number of years thereafter.

As such, the Board concludes that continuity of symptomatology has not been submitted that would require a different result in this case.

As described, the evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's bilateral knee disabilities either began during or were otherwise caused by his military service.  As such, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for bilateral arthritis of the knees is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


